Title: John Barnes to Thomas Jefferson, 12 December 1813
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir— George Town, 12th Decr 1813.
            Inclosed, you recived recive Mr Williams Letter to me, of the 9th recd the 15th Ulto—and such is the State of Affairs respecting a Remittance to be made Genl K, that how, to govern my self I am at a loss to know—unless, Mr Williams politeness will permit him (without—a positive Order—from the House of Morton & Russell of Borodeau) to value himself upon them, per set of Exchange in my favr and my remitting him the Amt, at Currt exchange, which I much fear, he will not consent to. my only hope is—in Mr Russells—Arrival or some other advices—may impower Mr Williams to Act, with effect.—
            I most sinserely Congratulate R Mrs Randolph—and the good family on
			 Colo Randolphs safe return, After so fatiguing & hazardous a Campaign
            I am Dear Sir, mst Respectfully
             yr h obedt servtJohn Barnes,
          
          
            16th Decr—
            PS. the within, has been detained—four days—expecting the good Colo to call on me before he left Town
            his impatience to hasten to Monticello I do—most readily excuse
            Yrs—J B—
          
        